 

 

Case 4:20-cv-02567 Document 1 Filed on 07/20/20 in TXSD Page 1 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

UNITED STATES DISTRICT COURT 4 sea sites cours

 

District of Texas
for the Southern Disttict
District of JUL 2.0 2020
Division David J, Bradley, Clerk of Court
. Case No.
J i TL (to be filled in by the Clerk's Office)
JIG Hh AVED SoA, JR a )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. )
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
~y- )
)
)
)
)
. _- » _ rd )
EN CoonZales -sHeri FF )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

. Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
‘ security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

   

Page | of 11
Case 4:20-cv-02567 Document 1 Filed on 07/20/20 in TXSD Page 2 of 14
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

TL The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name SS © Hac “DevePsew, Se _

All other names by which

you have been known:

 

 

 

 

ID Number ; ALY ( uUKA Q
Current Institution LAr ais Couarl Y Jail __
Address i2co Baker ST
HeusTon _ TexAS mIT00k
Citv State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (ifknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name ED Gow Zales a

Job or Title (if known) - co WW fie y Fe ee

Shield Number UM Katou

Employer sy Ly BSI R TuRnNee -M AY/cR

Address a — '
teesTom VEX AG _ Tae 2

 

 

Citv State Zip Code
[Individual capacity [Official capacity

Defendant No. 2
Name _N A _ a
Job or Title (if known)
Shield Number
Employer
Address

 

~~ Zin Code
[_] Individual capacity  [_] Official capacity

Page 2 of 11
Case 4:20-cv-02567 Document 1 Filed on 07/20/20 in TXSD Page 3 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3
Name
Job or Title Gfknown)
Shield Number
Employer
Address

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

Basis for Jurisdiction

 

 

 

 

 

 

 

City State ‘Zip Code.
(-] Individual capacity [[] Official capacity
City | _ State  ~=«~ZipCode——

[] Individual capacity [_] Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

STH App enmment - UCS. Constr Tet on

 

A. Are you bringing suit against (check all that apply):
[_] Federal officials (a Bivens claim)
[7 State or local officials (a § 1983 claim)

B.

C.

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 11
EE "hae,
hase 4:20-cv-02567 Document1 Filed on 07/20/20 in TXSD Page 4 of 14

fof Q

_ Ce
“i. SY SALE VHC 7 -
CALL nf of C Jo Seri

a Zo ete - oles ACS Acard yp ) 1S ol. | borate ple Kc ei7
Oe Mets ts Sate te (Hec/th) Leon clog, bef,
bara Nor ble So» D 7
7 4A 2. ‘ QuAcayu foo Ph af fe br ibdy)
* v wl get She COVID~79 Vigas whi le ru
“Le tr J De trier OR ConA, Tne SHAs ft06 Po.

Carnrece ¢ CK s Ue ‘
8 eg “rs oe meena. Cout> MOMENT avs,
kk pesGs IT Awhile Lo COovre-s9 ar a "
’ / . 7“

L be Tin . _ - n fe ‘ ~~ &
As JS Sertve For The Vr Kos : Lyall Ato)
a

Zexas (“Hoos Zont) Jac Nour faced p See gwol 9x /
oi eu ~~ FL AIS I

p70KC ead /y AZ, .
yer? i) AAS She $7 x07 9x AMV, Af&e Spee
Crna’ ALTE Cane “A “ . ‘

tom A ey phe, Soc. ar MS a cins , Sans, See cas 2 of,
MKAM) OCT, Phe Maser Gurk, 2 hs cal, ’
met tacock shif J Lp el Spat
yi Rea 8 A] Lemans terds V2 ALE Saas
c s o s | *
ie CARR SAaxes , Ae, Ltrg h fo sf FRIIS pe
RS we Lepr i | /
Lg y Paces Lem of- hy Nex RISK Foe. COULD -/9
Prd a CS feg dum a tes, . P bara SH 1s ALSO ven SO
pees 0F 290, -/aint tf ons MW) 4M fe Aq AES Thee
! F poe. /
we 0 ‘ won Yoo) has caused ola /y pessta /
CHOT/ Ora ANQLISA Slant TF foves IH feag
/ ee Aho Sheer LL Ls ahh ps LLASo ahh.
hid heal eof, Lp eS 0m OLY
3445 £7 ely t he. pla wh th SUPA T 160 by
/ OF ®

 
 

 

Case 4:20-cv-02567 Document1 Filed on 07/20/20 in TXSD Page Boftay of

STaTS 210. ST wk C4 4 at Com :

Ke easpnis Aint AS JS +o Secved! Bu, A5 AIRES
[mens ttf 4 pleas a Re farce, fhe Yrereye as
lathe «ho prof Lhe nbuf an LPs Saterg Aud)
Hes Yb, Kercepinss [at 7b ri Magers Gund,
THT as 4 Death Sau Le wrog noms uP ing Ay
Ceur/ asrol Oru sues Purares A menf— pn ok

rohSon o tAo TY Arasdnesd Ake
LC, \, Co s+, Paks bat

 
Case 4:20-cv-02567 Document 1 Filed on 07/20/20 in TXSD Page 6 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

N A

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Shee ED. Ganetalec “Delivernte TOD Sere

 

Til. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain) Co rh Aly “Th & ea LA 7

OOOO

IV. Statement of Claim
State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite

any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

Nip

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

- at po 6 —_
Rneeis Covarty. a En earncee Se pe f/f S-\(- e707 Hers Ere |

Page 4 of 11
Case 4:20-cv-02567 Document 1 Filed on 07/20/20 in TXSD Page 7 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

May, ZeZ6. To. brescaT

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

tlease See STiatemeat of Clara i 23: ‘fof {I
V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

MieacTad ARE CET (y, AKAD EMT VAL Anes
VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

\DeclaTery JudsemenT

DEN WCE oeKs To Release ME
aw Ms VY DAM Ase Ko pORG, BEG (Te Ag MUk (one)
3) 5. Duttve WALA ARSE

ae
TURE NE f TERS

=e

 

Page 5 of 11
Case 4:20-cv-02567 Document 1 Filed on 07/20/20 in TXSD Page 8 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VI. Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

EY Yes
[| No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Harris Coury Sail

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[Ves
[-] No
[-] Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[Yes
[-] No

(_] Do not know

If yes, which claim(s)?

—

Conitd- 19 Cons Tere meni ConDITiens

Page 6 of 11
Case 4:20-cv-02567 Document 1 Filed on 07/20/20 in TXSD Page 9 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Wes
[] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

a N/s

[-] No

E. If you did file a grievance:

1. Where did you file the grievance?

Hach Coty Swal - COeievANce ened

2. What did you claim in your grievance?

Delipeemle De bitfecence —Cewid -19

 

3. What was the result, ifany? \\ (21 7\ a... ©, ; -
\Wisult Hic { \K ov OE f SC Cuance

For War Te Ele Supe evicag

AND Te THe Mepical DepareTmMenT

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

 

SRICVALICE. An KRD WouhD Not Precess

ORig inal Com plepaT MuUTH GRIEVANCE AUMBER.

Page 7 of 11
Case 4:20-cv-02567 Document1 Filed on 07/20/20 in TXSD Page 10 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:
NX A

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

Ndp

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

Harris Courely GRreyvAwce RoaeD Kecoeds wil ¢
“DemostkaTe Effects Te by ttausT.
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your

administrative remedies.)

VII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
[_] Yes
FYNo

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

NI

 

Page 8 of [1
Case 4:20-cv-02567 Document1 Filed on 07/20/20 in TXSD Page 11 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[] Yes
No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintif(s) == KY / A ~

Defendant(s)

2. Court (if federal court, name the district; if state court, name the county and State)

 

 

3. Docket or index number

 

 

4. Name of Judge assigned to your case

N / AN -

5. Approximate date of filing lawsuit . /

 

 

if
6. Is the case still pending?

[|] Yes
[No

If no, give the approximate date of disposition. N / A
ft

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 4:20-cv-02567 Document1 Filed on 07/20/20 in TXSD Page 12 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
[] Yes

No

 

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) AIK -
Defendant(s) Al | Pk
en = t { ——

2. Court (if federal court, name the district; if state court, name the county and State)

N/p |

—_ N/k .
4. Name of Judge assigned to your case
oo N / I
/»

3. Docket or index number

5. Approximate date of filing lawsuit

6. Is the case still pending?

[] Yes
[No

If no, give the approximate date of disposition Al / A

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of II
Case 4:20-cv-02567 Document 1 Filed on 07/20/20 in TXSD Page 13 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: = ~/- (4- ZoZo

Signature of Plaintiff (Woke Behl mor 2D. .

 

 

 

 

 

 

 

 

 

 

 

Printed Name of Plaintiff ~ yt ., Dyauca <a’.
Prison Identification # Ot4H(4USdTG
Prison Address \{jZec Tanker ste
Houston: TE KAS. TITOOL
City State Zip Code
B. For Attorneys
Date of signing: t v | fe oe
Signature of Attorney 7 _f / } A ; 7
Printed Name of Attorney KL / A
Bar Number _ h / / is
Name of Law Firm AM 1 f-
ft
Address /« fr
ey
Dee Ife I
City State Lip Code

 

E-mail Address

Telephone Number 7 Mf js fe a _

 

Page ll of Ul
Document 1 Filed on 07/20/20 in TXSD Page 1

©
LO
N
2
>
°
°
N
+
D
©
O

 

 

 

  

HOUSTON, TEXAS 77002

@
 aramark yr
INDIGENT ==

“JL 20 2029

avid J. Braciey, Clerk Of Cours

 

      

.f eeear EFA: US POSTAGE) pir

‘ ne oe / _ NEY EQWEs

feeene OC ae a
ate z =
Baa BOP": 60g,
fer 3", $094 490

YO:
368784 JUL 16 2029

 

Po Rertio(e
Dit Se 1-2.09
